Citation Nr: 0716180	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  95-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) .

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1988.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
in which the RO denied service connection for a back 
disability and PTSD.  The veteran filed a notice of 
disagreement (NOD) in April 1995, and the RO issued a 
statement of the case (SOC) in August 1995.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 1995.

In June 1997, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.  

In September 1997, the Board denied the appeal on the basis 
that the veteran had failed to file a timely NOD with the 
March 1994 rating action that denied service connection and 
that, therefore, it had no it had no jurisdiction to consider 
the claims on the merits.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court), which, by decision of October 1998, vacated the 
Board's September 1997 decision and remanded the matters to 
the Board for readjudication.

In March 1999, the Board remanded these matters to the RO for 
due process development.  After completing the requested 
development, the RO continued the denial of the claims (as 
reflected in the July 1999 Supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

By decision of December 1999, the Board again denied matters 
on appeal on the basis that the veteran had failed to file a 
timely NOD with the March 1994 rating action that denied 
service connection and that, therefore, it had no it had no 
jurisdiction to consider the claims on the merits. The 
veteran again appealed that denial to the Court, which, by 
decision of November 2001, vacated the Board's December 1999 
decision and remanded the matters to the Board for 
readjudication.

By decision of August 2002, the Board again denied the 
matters on appeal on the basis that the veteran had failed to 
file a timely NOD with the March 1994 rating action that 
denied service connection and that, therefore, it had no it 
had no jurisdiction to consider the claims on the merits. The 
veteran again appealed that denial to the Court.  In a 
November 2005 decision, the Court reversed the Board's August 
2002 decision, found that the veteran had filed a timely NOD 
with the March 1994 rating action that denied service 
connection for a back disability and PTSD, and remanded the 
claims to the Board for adjudication on the merits.

In October 2006, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the RO/AMC continued the denials of the claims, as 
reflected in a February 2007 SSOC, and returned these matters 
to the Board for further appellate consideration.  

In April 2007, the veteran's attorney submitted additional 
evidence relevant to the claim for service connection for 
PTSD and requested an extension of time to submit additional 
evidence.  However, in light of the Board's favorable 
disposition of the claim for service connection for PTSD, the 
Board need not consider whether the additional evidence 
should referred to the RO for consideration of the additional 
evidence, in the first instance (see 38 C.F.R. § 20.1304(c) 
(2006)), or rule on the motion for an extension of time.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's PTSD clearly and unmistakably pre-existed 
service, and the competent medical opinion evidence is at 
least evenly balanced as to whether the veteran's preexisting 
PTSD was aggravated by service.

3.  No back disability was shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between the back disability diagnosed post service and the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for PTSD, on the basis of 
aggravation of a preexisting disability, are met.  38 
U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).

2.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In view of the Board's favorable disposition of the claim for 
service connection for PTSD, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

As for the claim for service connection for a back 
disability, a December 2006 post-rating letter provided the 
veteran notice regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The December 
2006 letter informed the veteran how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts those determinations.  After issuance of the December 
2006 letter, and opportunity for the veteran to respond, the 
February 2007 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for a back 
disability.  Pertinent evidence associated with the claims 
file consists of the veteran's service medical records, post-
service private and VA medical records, VA examination 
reports, and records of the Social Security Administration's 
(SSA's) disability determination.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD rendered in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2006).

In the present case, the veteran has been diagnosed with PTSD 
consistent with the applicable criteria.  He does not claim 
that his PTSD is directly the result of an in-service 
stressor; rather, he claims that his preexisting PTSD was 
aggravated by his military service.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.306(a) (2006).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

No psychiatric disability was noted on the July 1986 
enlistment examination.  However, the veteran's attorney 
argued in his August 2006 letter, and the evidence reflects, 
that the veteran's PTSD preexisted service.  Specifically, 
the service medical records, the records of the SSA's 
disability determination, the December 1993 VA examination 
report, the August 2006 letter from Dr. Mangold, and the 
January 2007 VA examination report all recount significant 
childhood abuse and trauma sustained by the veteran and 
indicate that his current PTSD is related to this pre-service 
trauma.  The only question remaining is whether the veteran's 
preexisting PTSD was aggravated by service.

The service medical records reflect that the veteran was 
hospitalized for psychiatric reasons from February to March 
1988.  A narrative summary noted the veteran's bizarre 
upbringing and background with much interpersonal 
relationship problems.  It also recounted significant 
administrative difficulties.  He was diagnosed with 
adjustment disorder with mixed emotional features and 
disturbance of conduct, mixed personality traits with 
schizoid and borderline features, and occupational problems.  
He was subsequently discharged for these "conditions that 
interfere with military service."  Shortly thereafter, the 
veteran was diagnosed with PTSD and found disabled by SSA 
based primarily on this disability in May 1989.

There are multiple medical opinions addressing whether the 
above evidence reflects that the veteran's preexisting PTSD 
was aggravated by service.  A December 1993 VA examination 
report noted the veteran's pre-service trauma and concluded 
that "the said trauma appears to have been aggravated by his 
time in the military."  An August 2006 letter from Dr. 
Mangold concluded that it was at least as likely as not that 
the veteran's military service aggravated his preexisting 
PTSD.  In contrast, a January 2007 VA examination report 
found that the veteran's in-service psychiatric problems, 
characterized as situational adjustment disorder with mixed 
emotional features and disturbances of conduct, did not 
exacerbate any preexisting PTSD and were exacerbated by his 
personality disorder.

Viewing the above evidence in light of the pertinent 
criteria, the Board finds that the overall record tends to 
support a finding that the veteran's preexisting PTSD was 
aggravated by service.  The medical opinions for and against 
the claim each were based on a careful considered the 
evidence in the claims file, and each individual rendering an 
opinion clearly explained the bases for the conclusion 
reached.  Hence, the Board finds that the evidence is, at 
least, evenly balanced as to whether the veteran's 
preexisting PTSD was aggravated by his military service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2006).  See also 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

Given the evidence noted above, to include the medical 
opinions on the question of whether the veteran's preexisting 
PTSD was aggravated by service, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for service connection for PTSD, on the basis of 
aggravation of a preexisting disability, are met.
  

III.  Service Connection for a Back Disability

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  See 38 U.S.C.A. § 1131, 1137 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  A grant of service connection 
requires findings as to the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for a back disability are not met.

Initially, the Board notes that there is no evidence of a 
back disability in service.  Service medical records reflect 
no complaint, finding, or diagnosis of a back disability in 
the service medical records, and a March 1988 physical 
examination about one month prior to separation was 
essentially normal.

There is also no evidence of a back disability until many 
years after service.  The first evidence of post-service back 
symptomatology appears to be an August 1993 VA medical 
certificate that diagnosed chronic back pain.  A September 
1993 X-ray was normal except for scoliosis.  The December 
1993 VA examination report diagnosed mild scoliosis of the 
lumbar spine and chronic lumbar back pain syndrome with 
limited range of motion due to the pain.  Subsequently, the 
veteran injured his neck in an April 1998 motor vehicle 
accident, underwent cervical spine surgery in December 1998, 
and later developed lumbar spine degenerative disc disease 
and degenerative joint disease.  

Moreover, there is no competent evidence or opinion that 
establishes a medical nexus between the veteran's current 
back disability and service, and neither the veteran nor his 
attorney has presented, identified, or even alluded to the 
existence of any such competent evidence or opinion.  In 
short, there is no medical evidence to support the claim.

In addition to the medical evidence, in considering the 
veteran's claim, the Board has also considered the assertions 
advanced by the veteran and on his behalf, to include the 
veteran's contention that he injured his back while in 
service as a result of being pushed by a sergeant (see 
hearing transcript, p. 24).  The veteran stated that he was 
taken to the hospital for an X-ray, but that there is no 
evidence of such an X-ray or any treatment relating to the 
veteran's back in the service medical records.  Moreover, as 
the veteran stated at the hearing, there also is no evidence 
of the incident in his service personnel records (transcript, 
p. 25).  

Even if, in the absence of documented, supporting evidence, 
the Board were to accept as credible the veteran's assertion 
of in-service injury, as asserted, the fact remains that this 
claim for service connection for back disability turns on a 
medical matter-specifically, the question of whether there 
exists a medical nexus between a current back disability and 
service.  As laypersons, neither the veteran nor his attorney 
is shown to possess appropriate medical training and 
expertise to competently render a probative opinion on a 
medical matter-to include the etiology of his current back 
disability or its claimed relationship to the alleged in-
service injury.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, any lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a back disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent medical to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD, on the basis of aggravation of a 
preexisting disability, is granted.

Service connection for a back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


